         Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 STEVEN VERRETTE,                             :
      Plaintiff,                              :          No. 3:20-cv-501 (KAD)
                                              :
         v.                                   :
                                              :
 BRAGDON, et al.,                             :
     Defendants.                              :
                                              :


                                  INITIAL REVIEW ORDER

       Plaintiff, Steven Verrette (“Verrette”), currently confined as a pretrial detainee at

Corrigan-Radgowski Correctional Center (“Corrigan”) in Uncasville, Connecticut, filed this

complaint pro se pursuant to 42 U.S.C. § 1983. Verrette contends, inter alia, that the defendants,

Unit Manager Lieutenant Bragdon and Counselor Blackman, were deliberately indifferent to his

safety and failed to protect him from harm. Verrette seeks damages as well as declaratory and

injunctive relief. The complaint was received on April 14, 2020. Verrette’s motion to proceed in

forma pauperis was granted on April 15, 2020.

Standard of Review

       Under section 1915A of title 28 of the United States Code, the Court must review

prisoner civil complaints and dismiss any portion of the complaint that is frivolous or malicious,

that fails to state a claim upon which relief may be granted, or that seeks monetary relief from a

defendant who is immune from such relief. Id. In reviewing a pro se complaint, the Court must

assume the truth of the allegations, and interpret them liberally to “raise the strongest arguments

[they] suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). see also Tracy v.
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 2 of 11



Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants). Although detailed allegations are not required, the complaint must include sufficient

facts to afford the defendants fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.

Allegations

        Verrette was a pretrial detainee confined at Corrigan-Radgowski Correctional Center

(“Corrigan”) on charges of sexual assault in the third degree. Doc. No. 1 ¶ 8. Verrette’s cellmate,

inmate Hernandez, learned of Verrette’s charges and began threatening Verrette and requesting

sexual favors or he would tell the other inmates about Verrette’s charges. Id. ¶ 9.

        On September 9, 2019, Verrette submitted an inmate request to Counselor Blackman

requesting a cell change because he feared for his safety. Id. ¶ 10. When Verrette spoke to

Counselor Blackman in detail about his fears later in the week, she asked if he had been sexually

assaulted, said she did not believe him, and told him to speak to Lieutenant Bragdon. Id.

        On September 12, 2019, Verrette told Lieutenant Bragdon everything that had happened.

Id. ¶ 11. He requested a cell transfer because the situation was affecting his anxiety and

depression disorders and inmate Hernandez was becoming bolder and more persistent in his

threats and sexual requests. Id. Lieutenant Bragdon said Verrette would not receive special

treatment and told Verrette to tell him or an officer on duty if anything actually happened. Id. On

September 17, 2019, Verrette filed a grievance asking that he or inmate Hernandez be moved to

                                                   2
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 3 of 11



another cell. Id. ¶ 12.

        On September 19, 2019, inmate Hernandez threatened Verrette’s family, said he was

going to reveal Verrette’s charges the next day, and sexually assaulted Verrette. Id. ¶ 13. A

correctional officer saw the sexual assault and wrote an incident report but did not intervene. Id.

        On September 23, 2019, Verrette was called to Lieutenant Bragdon’s officer as part of

the investigation into the incident. Id. ¶ 14. Verrette confirmed that he had been sexually

assaulted and said that he feared it would happen again. Id. ¶ 15. Lieutenant Bragdon said he was

sorry that Verrette had been sexually assaulted but then said, “think of your victim, see how it

feels.” Id. Verrette was taken to the medical unit where he spoke to several people and then

spoke to the state police. Id. When Verrette returned to his cell, inmate Hernandez was not there.

Id. Shortly thereafter, Verrette was transferred to a different housing unit. Id.

        As a result of the incident, Verrette suffers from insomnia, nightmares, generalized fear,

heightened anxiety, and difficulty passing stool. Id. ¶ 18.

Discussion

        Verrette asserts five claims for relief: (1) failure to protect him from harm in violation of

his Fifth and Fourteenth Amendment rights; (2) discrimination because of his criminal charges in

violation of the Fourteenth Amendment Equal Protection Clause; (3) cruel and unusual

punishment in violation of the Eighth Amendment; (4) violation of rights under the Prison Rape

Elimination Act; and (5) deliberate indifference to safety. He seeks monetary damages,

declaratory relief and injunctive relief in the form of a single cell assignment and mental health

treatment.

        Failure to Protect and Deliberate Indifference to Safety

                                                  3
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 4 of 11



       In his first claim, Verrette contends that the defendants failed to protect him from harm.

In his fifth claim, Verrette alleges that the defendants were deliberately indifferent to his safety.

The standard for review of a claim for failure to protect is the same as that for deliberate

indifference to safety. See Orr v. Marquis, No. 3:18-cv-1908(MPS), 2019 WL 161504, at *3 (D.

Conn. Jan. 10, 2019) (noting that the standard was the same for failure to protect and deliberate

indifference to safety claims asserted by sentenced inmates). Thus, the Court considers the

claims together.

       In Kingsley v. Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 2473 (2015), the Supreme

Court held that a pretrial detainee asserting a claim for use of excessive force need only meet an

objective standard. In Darnell v. Piniero, 849 F.3d 17 (2d Cir. 2017), the Second Circuit held

that the reasoning from Kingsley should be applied to other pretrial detainee claims involving

deliberate indifference including claims for deliberate indifference to safety or failure to protect

from harm. Id. at 35-36 & 33 n.9; see Hodge v. City of New York, 2019 WL 1455170, at *2

(S.D.N.Y. Apr. 1, 2019) (applying Darnell to claim for deliberate indifference to risk of harm).

       To state a claim for deliberate indifference to safety or failure to protect, Verrette must

allege facts which demonstrate, that he was confined under conditions that posed a substantial

risk of serious harm and that the defendants both knew that he faced a substantial risk of serious

harm and failed to take reasonable efforts to abate that harm. See Farmer v. Brennan, 511 U.S.

825, 834, 837 (1994); Lewis v. Swicki, 629 F. App’x 77, 79 (2d Cir. 2015) (citing Hayes v.

N.Y.C. Dep’t of Corr., 84 F.3d 614, 620 (2d Cir. 1996)). Indeed, “a pretrial detainee must prove

that the defendant-official acted intentionally to impose the alleged condition, or recklessly failed

to act with reasonable care to mitigate the risk that the condition posed to the pretrial detainee

                                                  4
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 5 of 11



even though the defendant-official knew, or should have known, that the condition imposed an

excessive risk to health or safety.” Darnell, 849 F.3d at 35. Negligent conduct will not suffice.

Id. at 36 (detainee must show that defendant acted recklessly or intentionally, not merely

negligently).

        Under Kingsley, objective reasonableness is determined “from the perspective of a

reasonable officer on the scene, including what the officer knew at the time, not with the 20/20

vision of hindsight.” 135 S. Ct. at 2473. Verrette alleges that he reported the escalating threats

and requests for sexual favors to both defendants in detail, but nothing was done until he was

sexually assaulted. Verrette’s allegations are sufficient at this stage of litigation to state a

plausible failure to protect/deliberate indifference to safety claim.

        Equal Protection

        The Equal Protection Clause protects individuals from invidious discrimination. It does

not mandate identical treatment for each individual or group of individuals. Instead, it requires

that similarly situated persons be treated the same. See City of Cleburne v. Cleburne Living Ctr.,

473 U.S. 432, 439-40 (1985). To state an equal protection claim, Verrette must allege facts

showing: (1) he was treated differently from similarly situated individuals and (2) the difference

in or discriminatory treatment was based on “‘impermissible considerations such as race,

religion, intent to inhibit or punish the exercise of constitutional rights, or malicious bad faith

intent to injure a person.’” Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000)

(quoting LeClair v. Saunders, 627 F.2d 606, 609-10 (2d Cir. 1980)).

        Verrette alleges that he is being treated differently based upon the nature of his pending

charge, sexual assault, and he alleges that the defendants moved other incompatible inmates.

                                                   5
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 6 of 11



Doc. No. 1 ¶ 16. Verrette alleges no facts suggesting discrimination based on his membership in

a protected class. However, construing Verrette’s allegations liberally, as the Court must on

initial review, Verrette has stated a plausible claim that the defendants, acting with a malicious

bad faith intent to punish him when they refused to take action on his claims until he had been

assaulted. The Court will permit the equal protection claim to proceed for further development of

the record.

       Alternatively, Verrette may seek to advance an equal protection claim on the theory that

he has been irrationally singled out as a “class of one.” Enquist v. Oregon Dep’t of Agric., 553

U.S. 591, 601 (2008). To state a claim under the class of one theory, Verrette “must show ‘an

extremely high degree of similarity between [himself] and the persons to whom [he] compare[s

himself].’” Ruston v. Town Bd. for Town of Shaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (quoting

Clubside, Inc. v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006)). However, Verrette has not

identified any inmates who were treated differently under the same or sufficiently similar

circumstances to state a “class of one” equal protection claim. See Nielson v. D’Angelis, 409

F.3d 100, 105 (2d Cir. 2005) (The plaintiff’s circumstances and the other person’s circumstances

must be “prima facie identical.”) (internal quotation marks and citation omitted), overruled on

other grounds by Appel v. Spiridon, 531 F.3d 138 (2d Cir. 2008); Webb v. Arnone, No. 3:17-cv-

1624(SRU), 2018 WL 3651333, at *5 (D. Conn. Aug. 1, 2018) (concluding plaintiff “ha[d] not

met the requirements necessary to state a plausible class-of-one equal protection claim” because

he failed to assert any “facts to show that he was essentially identical to the other former death

row inmates who are no longer subject to the out-of-cell restraint policy”).

       Eighth Amendment

                                                 6
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 7 of 11



       Verrette asserts an Eighth Amendment claim for cruel and unusual punishment. Claims

of pretrial detainees are considered under the Fourteenth Amendment, not the Eighth

Amendment. See Darnell, 849 F.3d at 29 (claims of pretrial detainees are governed by

Fourteenth Amendment while claims of sentenced prisoner are governed by Eighth

Amendment). Verrette alleges that he was a pretrial detainee at the time of the incident. Thus, the

Eighth Amendment affords him no protection. The Eighth Amendment claim is dismissed

pursuant to 28 U.S.C. § 1915A(b)(1).

       Prison Rape Elimination Act

       Verrette contends that the defendants violated his rights under the Prison Rape

Elimination Act (“PREA”), 34 U.S.C. § 30301, et seq. The PREA was enacted to address the

issue of rape in prison. It directs the compilation of data and statistics concerning incidents of

prison rape and directs the development and implementation of national standards to detect,

prevent, and punish prison rape. See 34 U.S.C. § 30302-03, 30306-07. The PREA does not

provide any specific rights to prisoners. See Gonzaga Univ. v. Doe, 536 U.S. 273, 279-80 (2002)

(absent “an ‘unambiguous’ intent to confer individual rights,” such as a private right of action,

the court will not imply the existence of such a right in a federal funding provision).

Accordingly, district courts have consistently held that there is no private right of action for

prisoners to sue prison officials for failure to comply with the PREA. See Abrams v. Erfe, No.

3:17-cv-1570(CSH), 2018 WL 691714, at *16 (D. Conn. Feb. 2, 2018) (PREA does not create

private right of action for prisoners) (citing cases). The claim for violation of rights under the

PREA is dismissed pursuant to 28 U.S.C. § 1915(a)(b)(1).

       Declaratory Relief

                                                  7
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 8 of 11



       Verrette seeks a declaration that the defendants violated his constitutional rights.

Declaratory relief serves to “settle legal rights and remove uncertainty and insecurity from legal

relationships without awaiting a violation of the rights or a disturbance of the relationships.”

Colabella v. American Inst. of Certified Pub. Accountants, 10-CV-2291 (KAM) (ALC), 2011

WL 4532132, at *22 (E.D.N.Y. Sep. 28, 2011) (citations omitted). As such, “[d]eclaratory relief

operates prospectively to enable parties to adjudicate claims before either side suffers great

damages.” Orr v. Waterbury Police Dep’t, No. 3:17-CV-788 (VAB), 2018 WL 780218, at *7 (D.

Conn. Feb. 8, 2018). In Orr, the court dismissed the request for declaratory judgment that the

defendants had violated the plaintiff’s Fourth Amendment rights during his arrest because the

request “concern[ed] only past actions.” Id. Verrette seeks a similar declaration—that past

conduct was unconstitutional.

       In addition, “dismissal of a declaratory judgment action is warranted where the

declaratory relief plaintiff seeks is duplicative of his other causes of action.” Kuhns v. Ledger,

202 F. Supp. 3d 433, 443 (S.D.N.Y. 2016) (citation, alterations, and ellipsis omitted). If Verrette

were to prevail on his failure to protect or deliberate indifference to safety claim, a judgment in

his favor would serve the same purpose as a declaration that the defendants violated his

constitutional rights. Thus, his request for declaratory relief is not distinct from the relief sought

in his section 1983 claims. See, e.g., United States v. $2,350,000.00 in Lieu of One Parcel Case

of Property Located at 895 Lake Avenue, Greenwich, Connecticut, 718 F. Supp. 2d 215, 229 n.7

(D. Conn. 2010) (noting that if property is not forfeited, receiver-claimants would have been

shown to be prevailing innocent owners and declaration to that effect would be redundant). The

request for declaratory relief is dismissed pursuant to 28 U.S.C. § 1915(a)(b)(1).

                                                   8
          Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 9 of 11



Orders

        Verrette’s Eighth Amendment and PREA claims, and the request for declaratory relief

are dismissed pursuant to 28 U.S.C. § 1915A(b). The case will proceed on the Fourteenth

Amendment claims for deliberate indifference to safety or failure to protect and denial of equal

protection against defendants Bragdon and Blackman in their individual capacities for damages

and their official capacities to the extent Verrette seeks injunctive relief.

        The Court enters the following orders:

        (1)     The Clerk shall verify the current work addresses for each defendant with the

Department of Correction Office of Legal Affairs, mail a waiver of service of process request

packet to each defendant on or before May 12 2020, and report to the court on the status of the

waiver request on the thirty-fifth (35) day after mailing. If any defendant fails to return the

waiver request, the Clerk shall make arrangements for in-person service by the U.S. Marshal

Service on the defendant in his or her individual capacity and the defendant shall be required to

pay the costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

        (2)     The Clerk shall prepare a summons form and send an official capacity service

packet to the U.S. Marshal Service. The U.S. Marshal is directed to effect service of the

Complaint on the defendants in their official capacities at the Office of the Attorney General, 55

Elm Street, Hartford, CT 06141, on or before May 12, 2020 and to file a return of service within

thirty (30) days from the date of this order.

        (3)     The Clerk shall send plaintiff a copy of this Order.

        (4)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

                                                   9
           Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 10 of 11



       (5)     The defendants shall file their response, either an answer or motion to dismiss,

within sixty (60) days from the date the waiver forms are sent. If they choose to file an answer,

they shall admit or deny the allegations and respond to the cognizable claim recited above. They

also may include all additional defenses permitted by the Federal Rules.

       (6)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed by November 21, 2020. Discovery requests need not be filed with the court.

       (7)     All motions for summary judgment shall be filed by December 21, 2020.

       (8)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response is

filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (9)     If plaintiff changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court. Failure to do so can result

in the dismissal of the case. Plaintiff must give notice of a new address even if he is incarcerated.

Plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If plaintiff has

more than one pending case, he should indicate all case numbers in the notification of change of

address. Plaintiff should also notify the defendant or the attorney for the defendant of his new

address.

       (10)    Plaintiff shall utilize the Prisoner Efiling Program when filing documents with the

court. Plaintiff is advised that the Program may be used only to file documents with the court.

Local court rules provide that discovery requests are not filed with the court. D. Conn. L. Civ. R.

5(f). Therefore, discovery requests must be served on defendants’ counsel by regular mail.

                                                  10
         Case 3:20-cv-00501-KAD Document 8 Filed 04/21/20 Page 11 of 11



       (11)    The Clerk shall immediately enter the District of Connecticut Standing Order Re:

Initial Discovery Disclosures concerning cases initiated by self-represented inmates and shall

send a copy to plaintiff.

       SO ORDERED at Bridgeport, Connecticut, this 21st day of April 2020.

                                             /s/
                                             Kari A. Dooley
                                             United States District Judge




                                               11
